SUPERIOR COURT
                                               OF THE
                                    STATE OF DELAWARE
WILLIAM L. WITHAM, JR.                                                     KENT COUNTY COURT HOUSE
          R E S ID E N T JU D G E                                                38 THE GREEN
                                                                            DOVER, DELAWARE 19901


                                            May 1, 2015


Mr. Warren Chapman, Inmate
James T. Vaughn Correctional Center
1181 Paddock Road
Smyrna, Delaware 19977

Re:    State v. Warren Chapman
       I.D. No. 9905015253

Dear Mr. Chapman:

      This is in response to your motion for transcript and your application to proceed in forma
pauperis.

       Your application to proceed in forma pauperis is granted.

         There is no blanket constitutional right to a free transcript in a post-conviction proceeding.
State v. Bordley, 1989 Del. Super., LEXIS 435. In this State, the right to a transcript in connection
with post-conviction relief is governed by Superior Court Criminal Rule 61(d)(3), which states: “The
judge may order the preparation of a transcript of any part of the prior proceedings in the case needed
to determine whether the movant may be entitled to relief.” The defendant must offer a factual basis
or clear identification of fundamental rights which were violated which demonstrates a particularized
need for a transcript. Your motion fails to meet this standard. In addition, the issues raised are
controlled by settled Delaware law. Therefore, your motion for a transcript is denied.

       IT IS SO ORDERED.

                                                        /s/ William L. WItham, Jr.
                                                        Resident Judge

WLW/dmh
oc: Prothonotary
xc: Mr. Warren Chapman, JTVCC
    Department of Justice
    Public Defender’s Office
    File